MEMORANDUM **
Bernard Leyva appeals the sentence imposed following his guilty plea to conspiracy. He contends that the district court erred in applying a sentencing enhancement under U.S.S.G. § 2Dl.l(b)(l) for possession of a dangerous weapon during a drug trafficking offense. We dismiss the appeal.
In his plea agreement, Leyva waived “the right to appeal any sentence that is imposed within the applicable sentencing guideline range as determined by the Court.” He also waived “the right to appeal the manner in which that sentence was determined on the grounds set forth in Title 18, United States Code, Section 3742.” The agreement stated that Leyva reserved “only the right to appeal any portion of the sentence that is an upward departure or higher than the sentencing guideline range determined by the Court.”
In his opposition to the government’s motion to dismiss this appeal, Leyva argued that the waiver did not encompass his argument that his sentence was in excess of the guidelines because the guidelines range was not correctly calculated. We disagree. See United States v. Cope, 527 F.3d 944, 949-50 (9th Cir.) (stating that ordinary rules of contract interpretation apply to plea agreements), cert. denied, — U.S. -, 129 S.Ct. 321, 172 L.Ed.2d 232 (2008); United States v. Lococo, 514 F.3d 860, 866 (9th Cir.) (holding that waiver of right to appeal sentence barred appeal from calculation of Guide*738lines range), cert. denied, — U.S. -, 129 S.Ct. 141, 172 L.Ed.2d 106 (2008).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.